DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 07/07/2022 has been entered. 
Claims 1,11,20,21 are amended.

Response to Arguments
Applicant arguments filled on 07/07/2022 have been fully considered and but are moot in view of the new ground of rejection(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6-9,11-14,16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "NAPS, NIDD cleanup", 3GPP DRAFT from IDS in view of  Huang to ( US 20190380060 )

Regarding claims 1,16,20 "NAPS, NIDD cleanup" teaches a method for operating data by a network exposure node in a communication system ("SCEF" in page 3, chapter 4.4.5.3.1), comprising:
receiving a request for operating the data ("HTTP PUT" in the fifth paragraph of chapter 4.4.5.3.1 and "HTTP DELETE" in the sixth paragraph of chapter 4.4.5.3.1); and operating the data according to the request ("the SCEF shall perform the downlink data delivery with the new non-IP data" in the fifth paragraph of chapter 4.4.5.3.1 and "the SCEF shall remove the individual downlink data delivery resource" in the sixth paragraph of chapter 4.4.5.3.1);wherein the data comprises a plurality of pieces of non-internet protocol data delivery, NIDD, data, which are buffered in a network and not delivered ("the SCEF [...] may send a 202 Accepted message to accept the request by buffering in SCEF" in the second paragraph of chapter 4.4.5.3.1)."


"NAPS, NIDD cleanup" does not explicitly teaches after operating the data comprising the plurality of pieces of NIDD data already buffered in the network, delivering the rest of NIDD data that is not buffered
However, Huang teaches after operating the data comprising the plurality of pieces of NIDD data already buffered in the network, delivering the rest of NIDD data that is not buffered(0051] Non-IP APN field 515 stores a non-IP APN to be used by network elements in the wireless network (e.g., MME 120, SCEF 125) for delivering non-IP message data to/from the UE 105 identified in field 505 via a control plane of wireless network(s) 210. SCEF ID(s) field 520 stores an identifier of an SCEF node 125 that is to serve as a node for receiving NIDD message data from a UE 105 and forwarding the NIDD message data to a destination app server 130, and for receiving NIDD message data from an app server 130 and forwarding the NIDD message data to the UE 105)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention enable the system of "NAPS, NIDD cleanup" include after operating the data comprising the plurality of pieces of NIDD data already buffered in the network, delivering the rest of NIDD data that is not buffered, as suggested by Huang .This modification would benefit the system to efficiently utilize available network resource.


Regarding claims 11,18,21 , "NAPS, NIDD cleanup" teaches method for operating data by a server node in a communication system, comprising: sending a request for operating the data to a network exposure node; ("the SCEF shall perform the downlink data delivery with the new non-IP data" in the fifth paragraph of chapter 4.4.5.3.1 and "the SCEF shall remove the individual downlink data delivery resource" in the sixth paragraph of chapter 4.4.5.3.1); wherein the data comprises a plurality of pieces of non-internet protocol data delivery (NIDD) data, which are buffered in a network and not delivered("the SCEF [...] may send a 202 Accepted message to accept the request by buffering in SCEF" in the second paragraph of chapter 4.4.5.3.1)."
"NAPS, NIDD cleanup" does not explicitly teaches after operating the data comprising the plurality of pieces of NIDD data already buffered in the network, delivering the rest of NIDD data that is not buffered
However, Huang teaches after operating the data comprising the plurality of pieces of NIDD data already buffered in the network, delivering the rest of NIDD data that is not buffered(0051] Non-IP APN field 515 stores a non-IP APN to be used by network elements in the wireless network (e.g., MME 120, SCEF 125) for delivering non-IP message data to/from the UE 105 identified in field 505 via a control plane of wireless network(s) 210. SCEF ID(s) field 520 stores an identifier of an SCEF node 125 that is to serve as a node for receiving NIDD message data from a UE 105 and forwarding the NIDD message data to a destination app server 130, and for receiving NIDD message data from an app server 130 and forwarding the NIDD message data to the UE 105)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention enable the system of "NAPS, NIDD cleanup" include after operating the data comprising the plurality of pieces of NIDD data already buffered in the network, delivering the rest of NIDD data that is not buffered, as suggested by Huang .This modification would benefit the system to efficiently utilize available network resource.
Regarding claims 2,12 , "NAPS, NIDD cleanup" teaches The method according to claim 1, wherein the plurality of pieces of NIDD data comprises all pieces of NIDD data corresponding to a transaction identifier included in the request("If the status code is 202 Accepted which means the SCEF has buffered the non-IP data, a Location header shall be included in the response that provides the URI of the resource identifying this individual downlink data delivery." in the fourth paragraph of chapter 4.4.5.3.1 and "the SCEF shall check whether a pending non-IP data exists with the same URI" in the fifth paragraph of chapter 4.4.5.3.1).Regarding claims 3,13, "NAPS, NIDD cleanup" teaches The method according to claim 2, wherein operating the data according to the request comprising: deleting all the pieces of NIDD data corresponding to the transaction identifier(fifth and sixths paragraphs of chapter 4.4.5.3.1).Regarding claims 4,14, "NAPS, NIDD cleanup" teaches The method according to claim 2, wherein operating the data according to the request comprising: replacing all the pieces of NIDD data corresponding to the transaction identifier with another piece of NIDD data(fifth and sixths paragraphs of chapter 4.4.5.3.1).Regarding claim 6, "NAPS, NIDD cleanup" teaches The method according to claim 1 further comprising: sending a response to the request to a server node(fifth and sixths paragraphs of chapter 4.4.5.3.1).Regarding claim 7, "NAPS, NIDD cleanup" teaches The method according to claim 1, wherein the network exposure node is one of: a service capability exposure function (SCEF) node, and a network exposure function (NEF) node(first paragraph of chapter 4.4.5.3.1).Regarding claim 8, "NAPS, NIDD cleanup" teaches The method according to claim 1, wherein an originator of the plurality of pieces of NIDD data is one of: an application server (AS) node, a service capability server (SCS) node, and an application function (AF) node(first paragraph of chapter 4.4.5.3.1).Regarding claim 9, "NAPS, NIDD cleanup" teaches The method according to claim 1, wherein a terminator of the plurality of pieces of NIDD data is a user equipment(first paragraph of chapter 4.4.5.3.1).
Regarding claim 17, "NAPS, NIDD cleanup" teaches The network exposure node device according to claim 16, wherein the network exposure node device is one of: a service capability exposure function (SCEF) node device, and a network exposure function (NEF) node device(first paragraph of chapter 4.4.5.3.1).Regarding claim 19, "NAPS, NIDD cleanup" teaches The server node device according to claim 18, wherein the server node device is one of: an application server (AS) node device, a service capability server (SCS) node device, and an application function (AF) node device(first paragraph of chapter 4.4.5.3.1).

Claims 5,10,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "NAPS, NIDD cleanup", 3GPP DRAFT in view of and Huang and further in view of  "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs; (Release 15)", 3GPP STANDARD; from IDS
Regarding claims 5,15, "NAPS, NIDD cleanup" does not explicitly teach wherein the request is received via a T8 interface; and wherein the transaction identifier is a configuration identifier (configurationID) 
However, "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs; (Release 15)" teaches wherein the request is received via a T8 interface; and wherein the transaction identifier is a configuration identifier (configurationID)(see, section 4.2, fig.4.2.1, section 4.4.2.4, section 4.4.3, T8 interface , configuration identifier)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention enable the system of "NAPS, NIDD cleanup" include wherein the request is received via a T8 interface; and wherein the transaction identifier is a configuration identifier, as suggested by "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs; (Release 15)." This modification would benefit the system as a design choice.

Regarding claim 10, the combination of "NAPS, NIDD cleanup" and "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs; (Release 15)"  teaches wherein a terminator of the plurality of pieces of NIDD data is a group of user equipment  ( "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs; (Release 15)", 4.4.2.2.2.3 Configuration Request for a group of UEs)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461